Citation Nr: 1043093	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  06-18 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for 
low back strain.

3.  Entitlement to an initial rating in excess of 10 percent for 
right plantar fasciitis.

4.  Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, ABS 
Legal Advocates, P.A.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970 and from July 1977 to May 1980.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision and an August 2007 
Decision Review Officer (DRO) decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  
By the July 2005 rating decision the RO, in pertinent part, 
granted service connection for low back strain and bilateral 
hearing loss, and assigned 10 percent and noncompensable 
evaluations, respectively.  In the same rating decision, the RO 
continued the 10 percent evaluation for the veteran's service-
connected right plantar fasciitis.  Service connection for PTSD 
was granted and assigned a 30 percent evaluation in the August 
2007 DRO decision.

In February 2009, the Board denied the Veteran's appeal for a 
rating in excess of 30 percent for the service-connected PTSD, 
and remanded the other appellate claims for further evidentiary 
development.

The Veteran appealed the Board's February 2009 decision denying a 
rating in excess of 30 percent for his service-connected PTSD to 
the United States Court of Appeals for Veterans Claims (Court).  
By the April 2010 Order, the Court, pursuant to a joint motion, 
vacated the Board's decision on this issue, and remanded the case 
for compliance with the instructions of the joint motion.

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action is required.


REMAND

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, the Board finds that further development 
is required in order to comply with the duty to assist.

The joint motion which was the basis for the Court's April 2010 
Order, contended that the Board provided inadequate reasons and 
bases for its decision that a rating in excess of 30 percent was 
not warranted in this case.  However, the Board also notes that 
it has been more than 2 years since the Veteran was last accorded 
a VA medical examination of his service-connected PTSD for 
disability evaluation purposes.  As such, the Board is concerned 
that the evidence of record may not accurately reflect the 
current nature and severity of this service-connected disability.  
This is of particular significance in this case, as the record 
has included different findings as to the symptomatology of the 
PTSD during the course of this appeal, to include varying global 
assessment of functioning (GAF) scores.  Consequently, the Board 
concludes that a new and contemporaneous examination of the 
Veteran would provide material support in resolution of this 
claim.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, the 
Board must supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.); see 
also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Suttman v. 
Brown, 5 Vet. App. 127, 138 (1993); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) (where the record does not adequately reveal 
the current state of that disability, the fulfillment of the 
statutory duty to assist requires a thorough and contemporaneous 
medical examination).

Since the Board has determined that a new examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. § 
3.655 addresses the consequences of a veteran's failure to attend 
scheduled medical examinations.  That regulation at (a) provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record.  However, when the 
examination is scheduled in conjunction with any other original 
claim, a reopened claim for a benefit which was previously 
disallowed, or a claim for increase, the claim shall be denied.

With respect to the other appellate claims, the Board notes that 
the records assembled for the Board's review does not reflect all 
of the development directed by the April 2009 remand has been 
completed.  Therefore, all of these prior remand directives 
should be completed before the Board completes adjudication of 
these claims.

Accordingly, the case is REMANDED for the following action:

1.  The RO must complete all development 
directed by the April 2009 remand regarding 
the Veteran's low back, right plantar 
fasciitis, and bilateral hearing loss claims.

2.  The RO should obtain the names and 
addresses of all medical care providers who 
have treated the Veteran for his service-
connected PTSD since February 2008.  After 
securing any necessary release, the RO 
should obtain those records not on file.

3.  After obtaining any additional records 
to the extent possible, the Veteran should 
be afforded an examination to evaluate the 
current nature and severity of his service-
connected PTSD.  The claims folder should 
be made available to the examiner for 
review before the examination.

4.  Thereafter, the RO should review the 
claims folder to ensure that the foregoing 
requested development has been completed.  
In particular, the RO should review the 
examination report to ensure that it is 
responsive to and in compliance with the 
directives of this remand and if not, the 
RO should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing any additional 
development deemed necessary, the RO should 
readjudicate the issue(s) on appeal in 
light of any additional evidence added to 
the records assembled for appellate review.  

6.  If the benefits requested on appeal 
are not granted to the Veteran's 
satisfaction, the Veteran and his attorney 
should be furnished a Supplemental 
Statement of the Case (SSOC), which 
addresses all of the evidence obtained 
since the RO last adjudicated the 
appellate claim(s), and provides an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if in order.  

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


